             Case 1:20-cr-00059-TSE Document 59-2 Filed 10/15/20 Page 1 of 1 PageID# 469

                     Outflows from Wells Fargo Account X‐3887
                      September 19, 2016 to March 31, 2018

                     OUTFLOW USE                                    AMOUNT                 SUBTOTAL
Myfreecams.com                                                      $804,721.71
Checks to Parents                                                   $193,929.61
   ‐ Checks referencing MFC / Eric                                                          $91,220.00
   ‐ Checks referencing Alex Cooper / MFC                                                   $26,350.00
   ‐ Checks with no reference                                                               $76,359.00
Cash Withdrawals                                                    $105,848.00
Transfers to Another Account                                         $42,289.43
Living Expenses                                                      $41,814.63
Sanaa Home and Lifestyle Expenses                                    $34,030.65
   ‐ Alex Cooper Auctioneers                                                                $13,507.60
   ‐ Edna Jones (Edna Conway)                                                               $17,460.00
   ‐ Selective Insurance (Sanaa Home and Lifestyle)                                          $1,544.00
   ‐ Advertising / Marketing                                                                  $929.85
   ‐ Website Design / Hosting                                                                 $589.20
Auto Purchases                                                       $29,991.00
Retail Expenditures                                                  $14,774.20
Bank Fees                                                             $5,724.01
Money to Others                                                       $5,460.00
GRAND TOTAL                                                       $1,278,583.24
